          Case: 1:19-cr-00132-SL Doc #: 4 Filed: 03/14/19 1 of 2. PageID #: 9




                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE NORTHERN DISTRICT OF OHIO

                                      EASTERN DIVISION

 UNITED STATES OF AMERICA,                         )   CASE NO.: 1:19CR132
                                                   )
                Plaintiff,                         )   MAGISTRATE JUDGE GEORGE J.
                                                   )   LIMBERT
                                                   )
                v.                                 )
                                                   )
 HARGIS HALL,                                      )
                                                   )   PETITION FOR WRIT OF HABEAS
                Defendant.                         )   CORPUS AD PROSEQUENDUM

TO THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF OHIO, EASTERN DIVISION:

        The petitioner, Elliot Morrison, Assistant United States Attorney for the Northern District

of Ohio, respectfully submits to the Court that Hargis Hall is now confined in the Trumbull

Correctional Institution, Leavittsburg, Ohio, and is in the custody of the Warden for said

Institution.

        Your petitioner further shows to the Court that the defendant has been charged in this

District with a violation of Title 21, United States Code, Sections 841(a)(1), (b)(1)(A), and

(b)(1)(C), and pursuant to said charge is to appear for Arraignment on March 29, 2019, at 2:00

p.m. before the Honorable Magistrate Judge George J. Limbert in the United States District

Court for the Northern District of Ohio, Eastern Division.

        WHEREFORE, your petitioner prays that a Writ of Habeas Corpus Ad Prosequendum

issue from this Court to the above-named custodian and/or the United States Marshal at

Cleveland or their designee, and/or DEA and/or the Ohio Department of Rehabilitation and
           Case: 1:19-cr-00132-SL Doc #: 4 Filed: 03/14/19 2 of 2. PageID #: 10




Corrections to produce the defendant before this Court at the above-specified time and place and

for such other and further proceedings as the Court may deem proper as it pertains to the

prosecution of said charges; and that immediately after the said defendant completes this and any

future court proceedings, be returned to said custodian under safe and secure conduct.

                                                      Respectfully submitted,

                                                      JUSTIN E. HERDMAN
                                                      United States Attorney

                                              By:     /s/ Elliot Morrison
                                                       Elliot Morrison (OH: 0091740)
                                                       Assistant United States Attorney
                                                       United States Court House
                                                       801 West Superior Avenue, Suite 400
                                                       Cleveland, OH 44113
                                                       (216) 622-3919
                                                       (216) 522-7499 (facsimile)
                                                       Elliot.Morrison@usdoj.gov


       I, Elliot Morrison, do declare under penalty of perjury that the foregoing is true and

correct.

                                                     s/ Elliot Morrison
                                                     Elliot Morrison
                                                     Assistant United States Attorney


Executed on 3/14/19.




                                                2
